MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                               May 08 2019, 9:38 am

court except for the purpose of establishing                                  CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer G. Schlegelmilch                                Curtis T. Hill, Jr.
Lawrence County Public Defender                          Attorney General of Indiana
Agency
Bedford, Indiana                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Christopher C. Ferran,                                   May 8, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2018
        v.                                               Appeal from the Lawrence
                                                         Superior Court
State of Indiana,                                        The Honorable Marc R. Kellams,
Appellee-Plaintiff.                                      Special Judge
                                                         Trial Court Cause No.
                                                         47D01-1706-F5-962



Barteau, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2018 | May 8, 2019                      Page 1 of 9
                                      Statement of the Case
[1]   Christopher C. Ferran appeals his convictions of possession of

      methamphetamine and possession of paraphernalia. We affirm.


                                                    Issue
[2]   Ferran presents one issue for our review, which we restate as: whether the trial

      court erred when it admitted certain evidence at trial.


                               Facts and Procedural History
[3]   In the spring of 2017, Ferran was evicted from his mobile home and began

      living in a shed on his brother’s property. Thereafter, Ferran began sending

      disturbing messages to his mother stating that he was going to kill people and

      threatening the judge that presided over his eviction case. On June 26, Ferran

      sent messages to his mother that he was going to hurt himself and telling her

      where she could find his body. Ferran’s mother was concerned and called the

      police. Upon arriving at Ferran’s mother’s residence and seeing some of

      Ferran’s messages on his mother’s phone, the officer had other officers

      dispatched to ensure the safety of the judge and his family. Police also went to

      the shed to check on Ferran. Ferran was taken into custody, and officers

      subsequently obtained a warrant to search the shed. As a result of the search,

      officers seized BB guns, knives, brass knuckles, a throwing star, a sword, a rifle,

      .22 caliber bullets, and a glass smoking pipe.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2018 | May 8, 2019   Page 2 of 9
[4]   Based upon this incident and the ensuing search, the State charged Ferran with
                                               1
      intimidation, a Level 5 felony; possession of methamphetamine, a Level 5
                 2                                                                  3
      felony; and possession of paraphernalia, a Class C misdemeanor. At trial,

      State’s witness Detective Roberts testified that he recognized the pipe as the

      type used to smoke methamphetamine and the residue in the pipe as that left by

      methamphetamine. He also testified that the residue field tested positive for

      methamphetamine. A jury found Ferran guilty of the two drug charges and

      was hung on the intimidation charge. The court sentenced Ferran to three

      years on his conviction of possession of methamphetamine and 30 days,

      concurrent, on the paraphernalia conviction, with 671 days suspended. Ferran

      now appeals his convictions.


                                          Discussion and Decision
[5]   Ferran contends the trial court erred by admitting Detective Roberts’ testimony.

      Specifically, Ferran alleges the detective’s testimony concerning the

      identification of the pipe residue as methamphetamine was inadmissible

      because the State failed to establish that the detective qualified as an expert




      1
          Ind. Code § 35-45-2-1 (2017).
      2
          Ind. Code § 35-48-4-6.1 (2014).
      3
          Ind. Code § 35-48-4-8.3 (2015).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2018 | May 8, 2019       Page 3 of 9
      witness and that the field test is based on reliable scientific principles, all as
                                                     4
      required by Evidence Rule 702.


[6]   The trial court’s ruling on the admission or exclusion of evidence is reviewed

      for an abuse of discretion. Cherry v. State, 57 N.E.3d 867, 875 (Ind. Ct. App.

      2016), trans. denied. An abuse of discretion occurs when a decision is clearly

      against the logic and effect of the facts and circumstances before the court. Paul

      v. State, 971 N.E.2d 172, 175 (Ind. Ct. App. 2012). Error in the admission of

      evidence will prevail on appeal only if it affects the substantial rights of a party.

      Carter v. State, 31 N.E.3d 17, 28 (Ind. Ct. App. 2015), trans. denied.


[7]   The State developed an extensive foundation to establish Detective Roberts’

      qualifications to testify that the substance in the pipe was methamphetamine.

      During the State’s offer of proof, Roberts testified that he is a certified law

      enforcement officer, having graduated from the academy in 2000, and that he is

      a detective in the narcotics division and a member of the county drug task force.

      He listed additional training as detective school, crime scene school, and the




      4
          Evidence Rule 702 provides:

                 (a) A witness who is qualified as an expert by knowledge, skill, experience, training, or
                 education may testify in the form of an opinion or otherwise if the expert’s scientific,
                 technical, or other specialized knowledge will help the trier of fact to understand the
                 evidence or to determine a fact in issue.


                 (b) Expert scientific testimony is admissible only if the court is satisfied that the expert
                 testimony rests upon reliable scientific principles.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2018 | May 8, 2019                               Page 4 of 9
      drug recognition expert program, after which he was certified as a drug

      recognition expert (DRE). The detective testified that he is also now an

      instructor for the DRE program. He estimated that during his many years on

      patrol and his time on the drug task force, he has encountered

      methamphetamine and its associated paraphernalia “hundreds, if not

      thousands[,] of times.,” Tr. Vol. 3, p. 111, and he stated that the majority of the

      drug crimes he handles involve methamphetamine.


[8]   In addition to his other training and on-the-job experience, Detective Roberts’

      experience with identifying methamphetamine stems from webinar training,

      field testing, and training in the proper procedure for field testing. The detective

      is certified as a field test kit instructor through NARTEC, the manufacturer of

      the field test that was used in the present case. He stated that he has used

      NARTEC’s test thousands of times and that he is familiar with the

      recommended procedures for administering that test:


              [T]he test ampule comes in a small cardboard sleeve. You
              remove the test ampule from the cardboard sleeve and expose the
              fiber tip. On the test kit, you take the fiber tip, swab whatever
              you’re wanting tested, put the ampule back into the cardboard
              sleeve with the fiber tip being out. Use the cardboard to crush
              the ampule – squeeze the ampule to get the liquid solution that’s
              inside the test kit to go through the fiber’s tip to reach the end.
              And if the item that you’re testing is a positive test for
              methamphetamine, you get an immediate reaction that is a bright
              blue color.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2018 | May 8, 2019   Page 5 of 9
      Id. at 112. Roberts testified that there is a mixture of chemicals in the field test,

      but the main ingredient is acetaldehyde. He stated that the NARTEC test kit

      was developed by Mr. Ware, a retired Missouri highway patrol and crime lab

      officer, and that Ware used the same chemical solution that the Missouri

      Highway Crime Lab was using for confirmatory testing of methamphetamine.

      Detective Roberts indicated that this field test is accepted in the police

      community, that it is also used by the Indiana State Police, and that

      acetaldehyde has been shown to be “the standard” for testing compounds such

      as methamphetamine. Id. at 114. The detective further testified that in all the

      instances when he had recovered a substance that yielded a positive result for

      methamphetamine in a field test, he never remembered receiving a report back

      from the State Police lab that was different than the result of the field test.


[9]   Finally, Detective Roberts explained that when a glass pipe is used to smoke

      methamphetamine, a black tar-like residue will be left in the bulb end of the

      pipe that comes into contact with the heat source, and a white, powdery residue

      is left in the tube part of the pipe that releases the smoke. Following the State’s

      offer to prove, the trial court admitted Detective Roberts’ testimony as that of a
                          5
      skilled witness. See id. at 133.




      5
       A skilled witness is a person who possesses specialized knowledge short of that necessary to be declared an
      expert under Evidence Rule 702 but beyond that possessed by an ordinary juror. A.J.R. v. State, 3 N.E.3d
      1000, 1003 (Ind. Ct. App. 2014). Evidence Rule 701 encompasses persons whom the courts have labeled
      “skilled witnesses.” Id. Rule 701 provides:

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2018 | May 8, 2019                       Page 6 of 9
[10]   Our Supreme Court has held that the “‘identity of a drug can be proven by

       circumstantial evidence.’” Vasquez v. State, 741 N.E.2d 1214, 1216 (Ind. 2001)

       (quoting Clifton v. State, 499 N.E.2d 256, 258 (Ind. 1986)). For instance, “[t]he

       opinion of someone sufficiently experienced with the drug may establish its

       identity, as may other circumstantial evidence.” Vasquez, 741 N.E.2d at 1216.

       This is true even in the absence of expert testimony based on chemical analysis.

       Halsema v. State, 823 N.E.2d 668, 673 n.1 (Ind. 2005). Thus, we find that

       Detective Roberts’ testimony as a skilled witness of his identification of the

       substance in the pipe based on his experience, training, and personal

       observations was properly admitted and sufficiently established that the

       substance was methamphetamine. Our Supreme Court and this Court have

       found similar evidence sufficient to prove the identity of drugs in appeals of

       drug possession convictions. See, e.g., id. (holding that, even in the absence of

       expert testimony based on chemical analysis, testimony of officer trained in

       production, manufacture, and distribution of methamphetamine was, alone,

       sufficient evidence that substance at issue was methamphetamine); Boggs v.

       State, 928 N.E.2d 855, 867 (Ind. Ct. App. 2010) (holding that testimony of

       officers that, based on their training and experience, residue on card and plate




               If a witness is not testifying as an expert, testimony in the form of an opinion is limited to
               one that is:
               (a) rationally based on the witness’s perception; and
               (b) helpful to a clear understanding of the witness’s testimony or to a determination of a
               fact in issue.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2018 | May 8, 2019                              Page 7 of 9
       and burnt residue in hollowed out light bulbs was methamphetamine was

       sufficient evidence of identity of drug), trans. denied.


[11]   Furthermore, even assuming it was error for the trial court to admit the

       detective’s testimony concerning the result of the field test, the error was

       harmless. Improper admission of evidence is harmless error when the

       erroneously admitted evidence is merely cumulative of other evidence before

       the trier of fact. Purvis v. State, 829 N.E.2d 572, 585 (Ind. Ct. App. 2005), trans.

       denied. As we stated above, the detective’s testimony of his identification of the

       methamphetamine based upon his experience, by itself, is sufficient evidence of

       the identity of the drug. Consequently, the result of the field test was

       cumulative evidence, and any error stemming therefrom is harmless. See Doolin

       v. State, 970 N.E.2d 785, 790 (Ind. Ct. App. 2012) (finding that admission of

       result of field test performed on drug in presence of jury during trial without

       establishing scientific reliability of test was harmless error because police

       officer’s experience, training, and personal observations in addition to other

       circumstantial evidence sufficiently established identity of substance as

       marijuana), trans. denied.


                                                Conclusion
[12]   For the reasons stated, we conclude the trial court did not abuse its discretion

       by admitting Detective Roberts’ testimony.


[13]   Affirmed.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2018 | May 8, 2019   Page 8 of 9
Mathias, J., and Crone, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2018 | May 8, 2019   Page 9 of 9